Citation Nr: 1443244	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-33 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic heart disease, rated as 30 percent disabling prior to March 17, 2011, and as 60 percent disabling thereafter.  

2.  Entitlement to an increased rating for chronic low back pain, rated as 10 percent disabling prior to March 17, 2011, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to July 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision denied the Veteran's claims for increased ratings.  A subsequent May 2012 decision granted increased ratings for the Veteran's disabilities on appeal.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is in the Veteran's file. 

The Board remanded the Veteran's claims for further development in February 2011.  The ordered development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

In a July 2012 letter, the Veteran stated that he was satisfied with his appeal.  








CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an increased rating for arteriosclerotic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to an increased rating for low back pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

With increased ratings claims, it is generally assumed that a claimant seeks the maximum rating available, and the claim remains in controversy where less than the maximum is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, following the Board's remand, VA increased the Veteran's ratings for his disabilities on appeal in a May 2012 rating decision.  After this decision, the Veteran wrote in a July 2012 letter that he was "satisfied with the decisions made on [his] appeal."  Given this statement, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and dismissal of the Veteran's claims is warranted.  



ORDER

Entitlement to an increased rating for arteriosclerotic heart disease, rated as 30 percent disabling prior to March 17, 2011, and as 60 percent disabling thereafter is dismissed.  

Entitlement to an increased rating for chronic low back pain, rated as 10 percent disabling prior to March 17, 2011, and as 20 percent disabling thereafter is dismissed.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


